Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
	This Office Action is in response to the communication filed on 11/1/19.  Claims 1-3 are pending and have been examined.
	Claims 1-3 are rejected.

Drawings
	The drawings filed on 11/1/19 are accepted by the examiner.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 11/1/19 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.  A nonstatutory double patenting rejection is appropriate where the claims at issue are not identical, but at least In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b).
The USPTO internet Web site contains terminal disclaimer forms which may be used.  Please visit http://www.uspto.gov/forms/.  The filing date of the application will determine what form should be used.  A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission.  For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.  
Claims 1-3 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-3 of USPAT 9910425. Although the claims at issue are not 
Claims of instant application
Claims of USPAT 9910425
1. A method of developing at least one orthopedic insert for footwear used by a person, the method comprising: measuring and analyzing a spinal column and leg length of the person using a digital camera and associated software to convert image data to data indicating measurement length of the spinal column and legs; measuring a foot size and shape of a person using a weight-bearing digital X-ray device that takes an image of the person's foot when the person stands on the device; receiving in a computer the data indicating measurement length of the spinal column and legs; as well as the foot size and shape of the person; designing in the computer via a processor a computer model of an orthopedic insert based on the data input to the computer, 




3. The method according to claim 1, wherein the step of receiving includes receiving data regarding a number of additional layers to be manufactured for attachment to the base insert.


The difference in the independent claim 1 of instant application and the independent claim 1 of USPAT 9910425 is that the independent claim 1 of instant application further recite “measuring a foot using a weight-bearing digital X-ray device that takes an image of the person’s foot when the person stands on the device”, “digital camera and associated software to convert image data to data indicating measurement length of the spinal column and legs”. However, US 20120148031 to Eaves in an analogous art discloses measuring a foot using a weight-bearing digital X-ray device that takes an image of the person’s foot when the person stands on the device (Eaves, see Fig. 13E, 13F and [0067]-[0068]), digital camera and associated software to convert image data to data indicating measurement (Eaves, see [0040]). Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to incorporate teaching of Eaves into the method of USPAT 9910425. The modification would be obvious because one of the ordinary skill in the art 
Amiri (US20190320995) discloses data indicating measurement length of the spinal column and legs (Amiri, see [0114]-[0123]).
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to incorporate teaching of Amiri into the method of USPAT 9910425. The modification would be obvious because one of the ordinary skill in the art would want to allow making quick measurements of the person’s anatomical structures (Amiri, see [0178]).
For similar reasons, claims 2-3 of the instant application are patentably indistinct from claims 2-3, respectively, of USPAT 9910425.
Claims 1-3 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-3 of USPAT 10466667. Although the claims at issue are not identical, they are not patentably distinct from each other because the scopes of both claim sets are extremely similar.  
Claims of instant application
Claims of USPAT 10466667
1. A method of developing at least one orthopedic insert for footwear used by a person, the method comprising: measuring and analyzing a spinal column and leg length of the person using a digital camera and associated software to convert image data to data indicating measurement length of the spinal column and legs; measuring a foot size and shape of a person using a weight-bearing digital X-ray device that takes an image of the person's foot when the person stands on the device; receiving in a computer the data indicating measurement length of the spinal column and legs; as well as the foot size and shape of the person; designing in the computer via a processor a computer model of an orthopedic insert based on the data input to the computer, the orthopedic insert comprising a base insert having a partial corrective effect and a plurality of separate layers to be applied on top of the base insert, each one of said plurality of separate layers being configured to achieve a further corrective effect when applied on top of the base insert; transmitting the computer model of the orthopedic insert from the computer to a manufacturing device 


2. The method according to claim 1, wherein the steps of receiving include receiving the data regarding leg length discrepancy and foot size via a transmission over the internet.
3. The method according to claim 1, wherein the step of receiving includes receiving data regarding a number of additional layers to be manufactured for attachment to the base insert.
3. The method according to claim 1, wherein the step of receiving includes receiving data regarding a number of additional layers to be manufactured for attachment to the base insert.


”. However, US 20120148031 to Eaves in an analogous art discloses digital camera and associated software to convert image data to data indicating measurement (Eaves, see [0040]). Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to incorporate teaching of Eaves into the method of USPAT 10466667. The modification would be obvious because one of the ordinary skill in the art would want to acquire load-bearing views in order to better analyze anatomical structures (Eaves, see [0067]). 
Amiri (US20190320995) discloses data indicating measurement length of the spinal column and legs (Amiri, see [0114]-[0123]).
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to incorporate teaching of Amiri into the method of USPAT 10466667. The modification would be obvious because one of the ordinary skill in the art would want to allow making quick measurements of the person’s anatomical structures (Amiri, see [0178]).
For similar reasons, claims 2-3 of the instant application are patentably indistinct from claims 2-3, respectively, of USPAT 10466667.


Allowable Subject Matter
Claim 1 would be allowable if the double patenting rejection(s) set forth in this Office action is overcome.

Conclusion
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to JASON LIN whose telephone number is (571)270-3175.  The examiner can normally be reached on Monday-Friday 9:30 a.m. – 6:00 p.m. PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rocio Del Mar Perez-Velez can be reached on (571)270-5935.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a 

/JASON LIN/
Primary Examiner, Art Unit 2117